Hooker, J.
I concur in the result reached by Chief Justice Grant, upon the authority of Cowin v. Hurst, 124 Mich. 545, inasmuch as the bill filed in the case is for interpleader. As said in Cowin v. Hurst, were the complainant denying the right of Mr. Beath, a different question would be presented. This decision does not in my opinion confer the power upon members of mutual benefit societies to circumvent the law, for it must always be dependent upon the acquiescence of the company, if the intimation of Chief Justice Grant in that case, that the company may successfully dispute the right of a beneficiary, or cestui que trust, who has not an insurable interest, is the law. If the rule laid down in that and other cases cited, shall be found to be in contravention of a sound public policy, the legislature can easily change it, which I think a method preferable to the overturning of a rule that seems well established.
The decree should be affirmed.